Exhibit 10.1

 
JOEL M. UNGAR, CPA, CFE
30600 TELEGRAPH ROAD, SUITE 2175
BINGHAM FARMS, MI 48025
 
June 23, 2009
 
Mr. Mark S. Lundquist
Chief Executive Officer
Halberd Corporation
10755 Vernon
Huntington Woods, MI 48070
 
Dear Mr. Lundquist:
 
With this letter, I officially resign as Chief Financial Officer and Chief
Accounting Officer of Halberd Corporation.
 
Please accept my best wishes for the future success of Halberd Corporation.
 
Sincerely,
/s/Joel M. Ungar. CPA, CFE

Joel M. Ungar. CPA, CFE